304 N.Y. 848 (1952)
The People of the State of New York, Respondent,
v.
Victor Vega and Eliseo Gonzales, Appellants.
Court of Appeals of the State of New York.
Argued October 23, 1952.
Decided December 4, 1952
Robert R. Kaufman and Francis A. Toomey for appellants.
Frank S. Hogan, District Attorney (Harold Roland Shapiro and Charles W. Manning of counsel), for respondent.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Judgments reversed and a new trial ordered on the opinion of SHIENTAG, J., in the Appellate Division. (279 App. Div. 739.) No opinion.